Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





LANCE JAVAUGHN BROWN,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00220-CR

Appeal from
 379th District Court

of Bexar County, Texas

(TC # 2008CR10795)



 

 

 




MEMORANDUM OPINION

            Lance Javaughn Brown is attempting to appeal from an order modifying the terms and
conditions of community supervision.  An order modifying the terms of probation is not subject to
a direct appeal.  See Tex.Code Crim.Proc.Ann. art. 42.12, §§ 22, 23(b)(Vernon Supp. 2010);
Basaldua v. State, 558 S.W.2d 2, 5 (Tex.Crim.App. 1977)(an appellate court does not have
jurisdiction to entertain an appeal from an order of the trial court modifying or refusing to modify
the terms and conditions of probation).  On July 26, 2010, the Clerk’s Office notified Appellant that
the Court intended to dismiss the appeal because the appellate record did not contain an appealable
order.  We provided Appellant an opportunity to file a response, but no response has been received. 
Accordingly, we dismiss the appeal for lack of jurisdiction.

September 29, 2010                                                    
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)